265 So.2d 185 (1972)
In re Daniel Leon PAUL, alias
v.
STATE.
Ex parte Daniel Leon Paul, alias.
4 Div. 443.
Supreme Court of Alabama.
July 20, 1972.
Rehearing Denied August 10, 1972.
Lewis V. Chesser, Andalusia, for petitioner.
No brief from State.
HEFLIN, Chief Justice.
Petition of Daniel Leon Paul, alias, for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Paul, alias v. State, 48 Ala.App. 396, 265 So.2d 180.
Writ denied.
MERRILL, COLEMAN, HARWOOD and MADDOX, JJ., concur.